Citation Nr: 1339115	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-39 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lupus.

2.  Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIPD), to include as secondary to lupus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran seeks service connection for lupus and CIPD as a result of active service.  He claims that these disabilities are due to "exposure to numerous ailments."  June 2013 Informal Hearing Presentation.  The Veteran also contends that his "lupus has contributed to his [CIPD]."  Id.

The Veteran's service treatment records (STRs) are negative for any treatment for or findings of lupus or CIPD.  However, an April 1981 annual physical examination report shows that the Veteran complained of swollen or painful joints.  During a February 2009 VA spine examination, in connection with a claim for a back disability, the Veteran reported that while he was in the military he "had an episode of hand and joint pain and says that he was told then[] that he may have 'Lupus.'"  While the Veteran's STRs confirm that he complained of joint pain during service, there is no mention of a possible lupus diagnosis.  In his April 2010 notice of disagreement, the Veteran stated, "[m]y doctor is telling me that he believes my lupus has caused my CIPD and believes the lupus is related to my service time and the things that I was exposed to."  However, this opinion is not reflected in the Veteran's private treatment records.  As such, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his lupus and CIPD since service and to submit any treatment records or statements addressing the etiology of such disorders.  Thereafter, any identified records not already of record should be obtained for consideration in the Veteran's appeal. 

The Veteran claims that he was exposed to substances during service that caused his lupus and CIPD.  In September 2012, the agency of original jurisdiction (AOJ) sent the Veteran a letter requesting additional information regarding his claim of exposure.  The Veteran did not respond to this letter.  On remand, the AOJ should contact the Veteran again to obtain more information about his claimed exposure to harmful substances.  In addition, a remand is necessary to obtain service personnel records to determine the nature of his service.  Furthermore, a request to the Joint Services Record Research Center is necessary to determine the location and hazards present where the Veteran served.

The Board further finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his lupus and CIPD, to include whether such are related to his alleged exposure to harmful substances  and/or his complaints of joint pain in April 1981.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for lupus and CIPD since service and to submit any treatment records or statements addressing the etiology of such disorder. After securing any necessary authorization from him, obtain all identified treatment records not already of record.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

2.  Provide the Veteran with another opportunity to describe his claimed exposure to harmful substances during service.  Specifically, ask the Veteran when and where he was exposed to any such substances and the nature of the substances.

3.  Request from the appropriate facility a complete copy of the Veteran's service personnel records for his period of active duty from May 1977 to May 1997.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

4.  Using the information in the service personnel records and from the Veteran, request from the Joint Services Record Research Center information pertaining to any harmful substances that the Veteran may have been exposed to during his military service.

5.  After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of his lupus and CIPD.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

Following an interview with the Veteran, a review of the record, and a physical examination, the examiner should offer an opinion on the following inquiries:

 (A)  Is it at least as likely as not that the Veteran's lupus and/or CIPD is related to his military service, to include his alleged exposure to harmful substances and/or his complaints of joint pain in April 1981?

(B)  Did the Veteran manifest systemic lupus erythematosus within one year of his service discharge in May 1997?  If so, what were the manifestation?

(C)  Is it at least as likely as not that CIPD is caused or aggravated by the Veteran's lupus? 

A complete rationale for all opinions and conclusions reached should be provided.    

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If his claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

